Citation Nr: 1034215	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-30 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to an increased evaluation for postoperative medial 
collateral ligament, anterior cruciate ligament, and meniscal 
repair of the right knee with residual decreased range of motion 
and manifestations of chronic pain, currently assigned a 20 
percent disability evaluation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.  

A hearing was held on August 16, 2010, by means of video 
conferencing equipment with the appellant in Cleveland, Ohio, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting in 
Washington, DC, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for Remand:  To obtain additional treatment records and 
to afford the Veteran a VA examination.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009). 

In this case, it appears that there may be additional treatment 
records that are not associated with the claims file.  In this 
regard, the Board notes that the Veteran submitted a VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, in May 2006 in which he indicated 
that he had been treated for right knee pain at the Loma Linda VA 
Medical Center (VAMC).  However, the claims file does not contain 
any medical records from that facility, and it does not appear 
that any attempt was made to obtain such records.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such 
records. 38 C.F.R. § 3.159(c) (2009).  Therefore, the RO should 
attempt to obtain any and all treatment records pertaining to the 
Veteran's service-connected right knee disability.

In addition, the Veteran was afforded VA examinations in 
September 2006 and November 2009 in connection with his claim for 
an increased evaluation for his service-connected right knee 
disability.  However, the Veteran and his representative asserted 
at the August 2010 hearing that the disorder had worsened since 
the last examination.  VA's General Counsel has indicated that 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an additional 
examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see 
also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994). 

Moreover, the most recent VA examination did not address all of 
the pertinent rating criteria.  In this regard, the Board notes 
that the Veteran's service-connected right knee disability is 
currently assigned a 20 percent disability evaluation  pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  That diagnostic code 
provides the rating criteria for lateral instability and 
recurrent subluxation.  Although the November 2009 VA examiner 
did indicate that there was no instability, he did not address 
whether the Veteran had recurrent subluxation, and if so, the 
severity of that manifestation.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Therefore, the Board is of the opinion that an additional VA 
examination is in order in this case for the purpose of 
ascertaining the current severity and manifestations of the 
Veteran's service-connected right knee disability.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary. Accordingly, the case is REMANDED for the following 
actions:

1.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his service-connected right 
knee disability.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be made 
for medical records from the Loma Linda 
VAMC.

2.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
traumatic right knee disability.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the Veteran's service- 
connected right knee disability. 

The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
disability under the rating criteria.  In 
particular, the examiner should provide the 
range of motion in degrees and indicate 
whether there is any ankylosis; dislocated 
semilunar cartilage with frequent episodes 
of locking, pain, and effusion into the 
joint; or, the symptomatic removal of 
semilunar cartilage.  He or she should also 
address whether the Veteran has recurrent 
subluxation or lateral instability, and if 
so, comment as to whether such 
symptomatology is slight, moderate, or 
severe.  The presence of objective evidence 
of pain, excess fatigability, 
incoordination, and weakness should also be 
noted, as should any additional disability 
due to these factors. 

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
The RO should also undertake any other 
development it determines to be indicated.  
If the benefit sought is not granted, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


